Citation Nr: 1212981	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1944 to November 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Portland, Oregon RO.  In the Veteran's May 2010 VA Form 9, substantive appeal, he requested a Travel Board hearing.  Such a hearing was scheduled for December 8, 2011; however, on the day of the hearing, VA received notice that the Veteran would not be able to attend the hearing.  He requested that his claims file be forwarded to the Board for a decision on his appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss is not shown to be related to active service.

2.  Tinnitus is not shown to be related to active service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the claims decided herein.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice requirements were satisfied by a January 2009 letter from the RO.  

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The National Personnel Records Center (NPRC) has certified that the Veteran's service treatment records (STRs) are fire-related.  In other words, the Veteran's service medical records were apparently destroyed in a warehouse fire in the 1970s.  Where there is evidence of fire-related service, as here, the Board recognizes that there is a heightened duty to assist, including searching for alternate source documentation.  However, the NPRC has certified that there are no available STRs or alternate records available from the Office of the Surgeon General.

The Veteran provided private audiological treatment records, and he underwent a VA examination in April 2009.  In May 2009 the audiologist who had provided the April 2009 report noted that the Veteran's claims folder was reviewed, including the private audiology treatment records provided by the Veteran, and that this review did not change the opinions he expressed in the April 2009 VA examination report.  Taken together, the examination and the addendum are found to be adequate for adjudication purposes.  The examiner specifically noted that the claims folder had been reviewed and summarized the relevant evidence in detail; he examined the Veteran; and he thoroughly explained his negative opinion (finding the Veteran's hearing loss and tinnitus was less likely than not caused by noise exposure in service), including addressing the Veteran's contentions.  The opinion is adequate because it reflects familiarity with the entire record, including the Veteran's lay statements, and includes an adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Pertinent Law, Factual Background, and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Organic disease of the nervous system, like sensorineural hearing loss, may be presumed to have been incurred in service if it is manifest to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA has a heightened duty to consider the benefit of the doubt rule, to assist in developing the claim, and to explain its decision when the Veteran's STRs have been destroyed.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Notably, he does not allege that he received any treatment for SNHL or tinnitus during service.  He indicated "None" when requested to fill out a Form 13055 in order to develop secondary sources for STRs.

The Veteran argues that he developed bilateral hearing loss and tinnitus as a result of exposure to noise trauma in service.  His WD AGO Form 100, Separation Qualification Record, reveals that he was a Rifle Non-Commissioned Officer (NCO) and performed duties with Company "B", 188th Parachute Infantry Regiment, Asiatic-Pacific Theater.  His service separation record shows that he was a certified parachutist.  Given the requirements for earning such a certification (jumping from a plane in flight; thus, repeatedly being in close proximity to aircraft engine noise) and weapons training required of a rifle NCO (infantry basic training, rifleman, and rifle NCO), it is conceded that the Veteran was exposed to noise trauma in service.  

On April 2009 VA audiological evaluation the summary of audiological test results in both ears showed moderate to profound sensorineural hearing loss from 250Hertz (Hz) through 800Hz in both ears, poor speech recognition ability in both ears, normal Type A tympanograms bilaterally, and acoustic reflexes present at 500Hz and 1000Hz only in the right ear and absent in the left ear.  

The examiner opined that the Veteran's hearing loss and tinnitus are less likely than not caused by noise exposure in the service.  The examiner explained that the (1) the majority of the Veteran's time in the service was spent after WWII ended, (2) he spent 40 years to 50 years working in the logging industry (an occupation known to involve excessive noise) without ear protection, (3) he was a hunter without ear protection, (4) he was in his mid 70s before being fit with his only set of hearing aids despite claiming a hearing loss for over 60 years, (5) he is 82 years old and hearing loss can be expected due to the effects of the aging process, and (6) it is logical to conclude that the Veteran's age, long-term history of working in the logging industry, and his recreational use of guns was more damaging to his hearing than his short-term noise exposure in the service.  A May 2009 addendum opinion notes that the Veteran's claims file was reviewed and there was no new information that changed the opinion expressed in the April 2009 examination report.

Based on the evidence, the Board concludes that service connection is not warranted for bilateral hearing loss disability or tinnitus.  This is so because the VA examiner in April and May 2009 concluded that it was less likely than not that hearing loss and tinnitus were related to service and provided thorough reasoning, which addressed the Veteran's contentions, in support of his conclusions.  For example, while he noted that the Veteran had claimed a history of hearing loss for 60 years, he noted that the Veteran was in his mid-70s before being fit for his only pair of hearing aids.  In fact, the Veteran's own statements on a February 2009 VA Authorization and Consent Form, seem to support the examiner's conclusion, as the Veteran provided an audiology treatment start date of 2000, many years after service.

The Veteran has stated that he has had hearing loss and tinnitus since service.  In his August 2009 notice of disagreement, the Veteran argues that, although he worked in the timber industry and was a hunter, he drove a log truck which "was often checked by OSHA for noise level and passed" and he "was a bow hunter, not a rifle or shot gun hunter."  He further argues that he was "not afforded the luxury of hearing protection" in the military and he has "never experienced anything as loud as what [he] experienced in the military during WWII."  See August 2009 Notice of Disagreement.  However, in a December 2011 written statement, he seemed to suggest that he did hunt with a firearm, at least occasionally, as he stated that "my main hunting was with Bow and Arrow" and that "the only time that excessive gun fire took place was while I was in the Armed Services."  

The Veteran is competent to report symptoms like problems hearing and ringing in the ears because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the Veteran's statements with respect to the origins of his hearing loss and tinnitus are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  This is so because these statements are made in support of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board also finds significant the fact that the Veteran has presented seemingly conflicting reports regarding his post-service exposure to noise from firearms, in one statement indicating that he did not use firearms, and in another record indicating that he did use firearms recreationally.  Therefore, the Board does not find credible the Veteran's statements regarding the onset of his tinnitus and hearing loss.

In this case, the Board finds it significant that the Veteran first filed a claim for service connection for hearing loss and tinnitus in 2009, many years after active duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Further, there is no evidence of treatment for, or a diagnosis of, tinnitus or hearing loss until 2003, over 50 years after service discharge.  Continuity of symptomatology pertinent to his tinnitus and hearing loss claim has not been shown.  The fact that the first evidence of treatment and diagnosis being so many years later, constitutes negative evidence tending to disprove the assertion that hearing loss and tinnitus are related to service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  Further, the fact that the Veteran did not obtain hearing aids until his mid-70s was noted by the 2009 audiologist as support for his conclusion that it was less likely than not that tinnitus and hearing loss were related to service.

Thus, the preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


